DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al (CN 108728773A), hereinafter “Xi”, and further in view of Liu et al (CN 107419234 A), hereinafter “Liu”.
Regarding claim 1, Xi discloses an austenitic stainless steel material having ultra-high antibacterial property (Abstract), the stainless steel material comprising a composition of (Page 3):
Element
Instant Claims (wt%)
Xi Ranges (wt%)
Cu
3.5 – 4.5%
1.0 – 4.5%
Cr
18.0 – 20.0%
15.0 – 20.0%
Ni
14.0 – 16.0%
9.0 – 15.0%
Mo
2.5 – 3.0%
1.0 – 4.0%
N
0.08 – 0.12%
≤2.0%
Mn
<2.0%
≤2.0%
Si
<0.75%
≤0.75%
C
<0.02%
≤0.03%
P
<0.025%
≤0.045%
S
<0.01%
≤0.03%
Fe
Balance
Balance


Regarding claim 1, Xi discloses an austenitic stainless steel material having a composition which satisfies or overlaps with the instantly claimed elemental weight ranges as disclosed above in the chart. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Xi is silent in regards to a stainless-steel alloy composition that is 3D printable. 
However, Liu in the same field of endeavor as Xi, discloses a wear-resistant and antibacterial stainless steel component comprised of a stainless steel substrate that is prepared by using 3D printing of a stainless steel powder (Abstract, Claim 1). Liu discloses that the stainless steel component contains elements that significantly improve wear resistance and antibacterial properties, such as W, Mo, C, N, Ag, Cu, and Zn (Page 2). Liu discloses that 3D printing of the stainless steel component provides unique advantages over traditional machining processes (Page 5). Liu discloses that it is well-known that stainless steel components can be produced with 3D printing or additive manufacturing processes, which results in high dimensional accuracy and more even distribution of microparticles of the stainless steel product (Pages 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have produced the antibacterial stainless steel material of Xi using the 3D printing process of Liu in order to produce an antibacterial stainless steel composition having improved properties, such as higher dimensional accuracy and improved uniform distribution of microparticles of the stainless steel product, as taught by Liu above (Pages 2-3). 
Regarding claim 2, Xi modified by Liu discloses an austenitic stainless steel material having ultra-high antibacterial property (Xi; Abstract).
Regarding claim 19, Xi modified by Liu discloses an austenitic stainless steel material having ultra-high antibacterial property (Xi; Abstract).
Response to Arguments
Applicant’s arguments, see pp-6-8, filed 8/12/2022, with respect to the 35 U.S.C. 103 rejection of claims 1 and 2 as being obvious over Xi (CN 108728773 A) have been fully considered but they are not persuasive. Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 3 and 4 as being obvious over Xi and further in view of Liu (CN 107418234 A) have been fully considered but they are not found persuasive. 
Applicant argues that Xi modified by Liu fails to disclose a stainless steel composition that is 3D printable. Applicant states that Xi teaches an austenitic stainless-steel material for ultra-high antibacterial purposes and teaches adding a Ga element to the composition to reduce the risk of bacterial microbial corrosion caused by the use of austenitic stainless steel. Applicant asserts that Liu does not cure the deficiencies of Xi and that Liu teaches 3D printing of a stainless-steel part for a food processing machine. Applicant states that it is known in the art that many types of stainless steels with different compositions exist, and not all are equal in their 3-D printability. Applicant states that Liu is concerned with providing “a stainless steel component for food processing machinery that has excellent wear resistance and antibacterial properties on the surface”. Applicant refers to p.2 of Liu to assert that Liu subjects a stainless steel substrate with limiting or no antibacterial properties. Applicant states that the standards for the antibacterial properties in Xi for chemical production and in Liu for food machinery are clearly different and the stainless steel compositions are different. 
Examiner respectfully disagrees with Applicant’s arguments. Although Applicant has pointed out that Liu is limited to a steel sheet composition having limited antibacterial properties, Liu still states in p. 2 that Liu is concerned with providing “a stainless steel component for food processing machinery that has excellent wear resistance and antibacterial properties on the surface” formed by a 3D printing method. Xi also refers to a stainless steel composition having antibacterial/antimicrobial properties. It would still have been obvious to one of ordinary skill in the art to have applied a 3D printing method to the stainless steel alloy composition of Xi because both are stainless steel compositions with antibacterial properties. The teachings of Liu are brought in to further support that different types of stainless steel antibacterial sheets can be formed by 3D printing or used for 3D printing applications. Therefore, Xi modified by Liu still teaches claims 1-2 and 19 as disclosed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY N KANG/Examiner, Art Unit 1738                          

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734